[Cite as Tsepas v. JPMorgan Chase Bank, 2017-Ohio-1272.]


                                     COURT OF APPEALS
                                    STARK COUNTY, OHIO
                                 FIFTH APPELLATE DISTRICT


GEORGE H. TSEPAS                                :          JUDGES:
                                                :          Hon. William B. Hoffman, P.J.
        Plaintiff - Appellant                   :          Hon. John W. Wise, J.
                                                :          Hon. Craig R. Baldwin, J.
-vs-                                            :
                                                :
JPMORGAN CHASE BANK, N.A.                       :          Case No. 2016CA00177
                                                :
        Defendant - Appellee                    :          OPINION



CHARACTER OF PROCEEDING:                                   Appeal from the Stark County Court
                                                           of Common Pleas, Case No. 2015
                                                           CV 02471




JUDGMENT:                                                  Affirmed




DATE OF JUDGMENT:                                          April 3, 2017




APPEARANCES:

For Plaintiff-Appellant                                    For Defendant-Appellee

STEVEN A. ARMATAS                                          MICHAEL N. UNGAR
7690 Bucknell Circle N.W.                                  DANIELA PAEZ
North Canton, Ohio 44720                                   Ulmer & Berne LLP
                                                           Skylight Office Tower
                                                           1660 West 2nd Street, Suite 1100
                                                           Cleveland, Ohio 44113-1448
Stark County, Case No. 2016CA00177                                                  2

Baldwin, J.

       {¶1}   Plaintiff-appellant George H. Tsepas appeals from the September 8, 2016

Judgment Entry of the Stark County Court of Common Pleas granting summary judgment

in favor of defendant-appellee JPMorgan Chase Bank, N.A.

                            STATEMENT OF THE FACTS AND CASE

       {¶2}   Appellant George H. Tsepas is a customer of appellee JPMorgan Chase

Bank, N.A. (“Chase”). On or about February 17, 2012, appellant George H. Tsepas signed

a Chase Personal Signature Card for a Chase Plus Savings account ending in 3937. The

Signature Card indicated that the account was a joint account and that the co-owners of

the account were “George H. Tsepas or Marina G. Tsepas or Angela A. Tsepas.” Both

Marina and Angela are appellant’s daughters. The Signature Card contains signatures

for both appellant and Angela A. Tsepas and states that Marina G. Tsepas’s signature

was on file. By signing the Signature Card, appellant agreed to be bound by “the terms

and conditions contained” in the Chase Deposit Account Agreement governing the joint

account.

       {¶3}   The Chase Deposit Account Agreement provides that ownership of an

account “is determined by the most current signature card.” The Agreement further states,

in relevant part, as follows:

              When two or more people are listed as owners of a personal account,

       the account is a “joint account” and each owner is a “joint owner.”…

       If one joint owner requests that we do not pay items authorized by a different

       joint owner, we may restrict the account and refuse to pay all items

       (including items authorized by the owners making the request), but we are
Stark County, Case No. 2016CA00177                                                    3


      not required to do so. If we restrict the account, we may not release the

      restriction unless all joint owners agree in writing to remove it. No request

      to restrict the account will affect items that we paid before the request. If

      we decide not to restrict the account, all joint owners remain responsible for

      items subtracted from the account.

              Any joint owner may close the account. We may choose whether or

      not to act upon other instructions of any joint owners, including adding an

      additional owner to the account, without the signature of the other joint

      owners. We may also pay all or any part of the funds in the account to a

      court or government agency if we receive a garnishment, levy or similar

      legal process that identifies any of the joint owners.

      {¶4}    Appellant, on April 25, 2013, signed the Safe Deposit Box Contract Card for

safe deposit box No. x-xxx-4. By signing the card, appellant agreed to be bound by the

agreements and terms contained in the Safe Deposit Box Lease Agreement. Paragraph

8 of the Safe Deposit Lease Agreement provides, in relevant part, as follows:

      Liability of Bank:    The Bank has no knowledge of and exercises no

      supervision over the box, nor over examination or removal of any of the

      property at any time contained in said box. The tenant assumes all risks of

      injury of loss or damage of any kind (including but not limited to loss or

      damage due to fire, water, other mishap, robbery or burglary) arising out of

      the deposit of anything in the box provided the Bank has exercised ordinary

      care.
Stark County, Case No. 2016CA00177                                                  4


       {¶5}   On February 2, 2015, appellant executed a Power of Attorney (“POA”)

designating Marina Tsepas as his attorney-in-fact. The POA granted her authorization to

have access to and make withdrawals from or deposits in any safe deposit box that

appellant had access to and, in paragraph 11, to “enter any safe deposit box which I

[appellant] may rent alone or in connection with others, and to place or remove property

to or from said box.” Appellee Chase, in accordance with the same, added Marina Tsepas

as POA to appellant’s safe deposit box.

       {¶6}   On November 25, 2015, appellant filed a verified complaint against appellee

Chase, asserting claims for breach of fiduciary duty, violations of the Ohio Uniform

Fiduciaries Act and replevin. Appellant, in his complaint, alleged that, on or about January

26, 2015, his daughters, without his knowledge, withdrew $200,000.00 from the savings

account ending in 3937 and transferred the money into two new checking accounts, one

in the name of Angela A. Tsepas and the other in the name of Marina G. Tsepas.

Appellant also alleged that, on or about February 3, 2015, his daughter Marina accessed

his safe deposit box, which he believed might have contained $90,000.00, and that she

may have transferred the contents of such box into a new safe deposit box opened solely

in her own name. In his complaint, appellant also alleged that he executed a Revocation

of the POA on June 4, 2015 and visited the bank on the same day with his attorney and

presented an executed and notarized copy of the POA Revocation to Jeanne Volz,

appellee’s agent, who urged him not to effectuate the POA Revocation. Appellant alleged

that he listened to Volz and that, on June 8, 2015, Marina Tsepas withdrew money from

the account that she had opened in her own name.
Stark County, Case No. 2016CA00177                                                 5


      {¶7}   On May 13, 2016, appellee filed a Motion for Summary Judgment.

Appellant, on June 13, 2016, filed a memorandum in opposition to appellee’s motion and,

on June 15, 2016, filed a Motion for Summary Judgment regarding possession of the

contents of the original safe deposit box. Appellee, on June 28, 2016, filed a reply brief

in support of its Motion for Summary Judgment. Appellant, on July 1, 2016, filed a Motion

for Summary Judgment regarding ownership of the funds deposited in the original savings

account. Appellee, on July 8, 2016, filed a memorandum in opposition to appellant’s

Motion for Summary Judgment regarding the contents of the safe deposit box and

appellant filed a reply to the same on July 13, 2016.

      {¶8}   Appellee, on July 14, 2016, filed a memorandum in opposition to appellant’s

Motion for Summary Judgment and appellee, on July 27, 2016, filed a reply to the same.

Subsequently, on September 2, 2016, appellant filed a motion seeking leave to file a

surreply brief in opposition to appellee’s reply brief in support of its Motion for Summary

Judgment.

      {¶9}   As memorialized in a Judgment Entry filed on September 8, 2016, the trial

court granted appellee’s Motion for Summary Judgment and denied appellant’s two

Motions for Summary Judgment.

       {¶10} Appellant now appeals from the trial court’s September 8, 2016 Judgment

Entry, raising the following assignments of error on appeal:

       {¶11} THE     TRIAL    COURT     COMMITTED        ERROR      AND    ABUSED      ITS

DISCRETION BY FAILING TO CONSIDER PLAINTIFF’S SURREPLY BRIEF PRIOR TO

RENDERING SUMMARY JUDGMENT IN FAVOR OF DEFENDANT.
Stark County, Case No. 2016CA00177                                                     6


       {¶12} THE TRIAL COURT ERRED IN DISMISSING PLAINTIFF’S BREACH OF

FIDUCIARY DUTY CLAIM (COUNT ONE OF THE COMPLAINT) AGAINST

DEFENDANT CHASE.

       {¶13} THE TRIAL COURT ERRED WHEN IT FOUND A JOINT SAVINGS

ACCOUNT HAD BEEN CREATED BY AND BETWEEN GEORGE, MARINA AND

ANGELA TSEPAS.

       {¶14} THE TRIAL COURT ERRED IN FINDING MARINA TSEPAS WAS

LEGALLY ENTITLED TO REMOVE AND TRANSFER THE CONTENTS OF THE

ORIGINAL SDB INTO HER OWN NAME.

                                                  I

       {¶15} Appellant, in his first assignment of error, argues that the trial court abused

its discretion in not considering his surreply brief before ruling on appellee’s Motion for

Summary Judgment.

       {¶16} We review a trial court's decision to grant or deny a surreply for an abuse

of discretion. First Fin. Servs., Inc. v. Cross Tabernacle Deliverance Church, Inc., 10th

Dist. No. 06AP–404, 2007–Ohio–4274, ¶ 39. An abuse of discretion implies that a trial

court was unreasonable, arbitrary or unconscionable in its judgment. Blakemore v.

Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶17} In the case sub judice, appellee filed a Motion for Summary Judgment on

May 13, 2016. After appellant filed a memorandum in opposition to the same on June 13,

2016, appellee filed a reply brief on June 28, 2016. On September 2, 2016, which was

over two months after appellee filed a reply brief, appellant filed a motion for leave to file

a surreply brief. Appellant, in his motion, argued that appellee, for the first time, argued in
Stark County, Case No. 2016CA00177                                                          7


its reply brief that appellant in order to survive summary judgment, had to offer more than

“bare, unsupported assertions contained within a self-serving affidavit…”

       {¶18} We find that the trial court did not abuse its discretion because the trial

court’s decision was not arbitrary, unconscionable or unreasonable. Appellant, as is

stated above, filed his motion more than two months after appellee filed its reply brief.

Moreover, we find that appellee did not make a new argument in its reply brief, but merely

responded to appellant’s memorandum in opposition to appellee’s Motion for Summary

Judgment.

       {¶19} Based on the foregoing, appellant’s first assignment of error is overruled.

                                                   II

       {¶20} Appellant, in his second assignment of error, contends that the trial court

erred in granting summary judgment on his breach of fiduciary duty claim against

appellee.

       {¶21} Civil Rule 56(C) states, in pertinent part, as follows:

              Summary judgment shall be rendered forthwith if the pleadings,

       depositions, answers to interrogatories, written admissions, affidavits,

       transcripts of evidence, and written stipulations of fact, if any, timely filed in

       the action, show that there is no genuine issue of material fact and that the

       moving party is entitled to judgment as a matter of law. No evidence or

       stipulation may be considered except as stated in this rule. A summary

       judgment shall not be rendered unless it appears from the evidence or

       stipulation, and only from the evidence or stipulation, that reasonable minds

       can come to but one conclusion and that conclusion is adverse to the party
Stark County, Case No. 2016CA00177                                                     8


       against whom the motion for summary judgment is made, that party being

       entitled to have the evidence or stipulation construed mostly strongly in the

       party's favor. A summary judgment, interlocutory in character, may be

       rendered on the issue of liability alone although there is a genuine issue as

       to the amount of damages.

       {¶22} A trial court should not enter a summary judgment if it appears a material

fact is genuinely disputed, nor if, construing the allegations most favorably towards the

non-moving party, reasonable minds could draw different conclusions from the

undisputed facts. Hounshell v. Am. States Ins. Co., 67 Ohio St. 2d 427, 424 N.E.2d 311

(1981). When reviewing a trial court's decision to grant summary judgment, an appellate

court applies the same standard used by the trial court. Smiddy v. The Wedding Party,

Inc., 30 Ohio St. 3d 35, 36, 506 N.E.2d 212 (1987). This means we review the matter de

novo. Doe v. Shaffer, 90 Ohio St. 3d 388, 2000–Ohio–186, 738 N.E.2d 1243.

       {¶23} The party moving for summary judgment bears the initial burden of

informing the trial court of the basis of the motion and identifying the portions of the record

which demonstrate the absence of a genuine issue of fact on a material element of the

non-moving party's claim. Drescher v. Burt, 75 Ohio St. 3d 280, 1996–Ohio–107, 662
N.E.2d 264. Once the moving party meets its initial burden, the burden shifts to the

nonmoving party to set forth specific facts demonstrating a genuine issue of material fact

does exist. Id. The non-moving party may not rest upon the allegations and denials in the

pleadings, but instead must submit some evidentiary materials showing a genuine dispute

over material facts. Henkle v. Henkle, 75 Ohio App. 3d 732, 600 N.E.2d 791 (12th

Dist.1991).
Stark County, Case No. 2016CA00177                                                    9


       {¶24} At issue is whether or not the trial court erred in granting summary judgment

in appellee’s favor on appellant’s breach of fiduciary duty claim. A “fiduciary relationship”

is a relationship in which “special confidence and trust is reposed in the integrity and

fidelity of another and there is a resulting position of superiority or influence, acquired by

virtue of this special trust.” Ed Schory & Sons, Inc. v. Soc. Natl. Bank, 75 Ohio St. 3d 433,

442, 1996 -Ohio- 194, 662 N.E.2d 1074. Under Ohio law, “a debtor-and-creditor

relationship does not generally create a fiduciary relationship.” Groob v. KeyBank, 108
Ohio St. 3d 348, 351, 2006-Ohio-1189, 843 N.E.2d 1170. Therefore, Ohio law does not

recognize a fiduciary duty between a bank and its customer absent “special

circumstances.” Groob, 108 Ohio St. 3d at 353. In Umbaugh Pole Bldg. Co. v. Scott, 58
Ohio St. 2d 282, 390 N.E.2d 320 (1979), paragraph one of the syllabus, the Court held,

in part that: “A fiduciary relationship may be created out of an informal relationship, but

this is done only when both parties understand that a special trust or confidence has been

reposed.” Moreover, “the offering and giving of advice [is] insufficient to create a fiduciary

relationship” even when “the advice [is] given in a congenial atmosphere and in a sincere

effort to help” the customer. Schory, supra at 442-443.

       {¶25} The trial court, in its September 8, 2016 Judgment Entry, found that

appellee did not owe appellant a fiduciary duty to appellant at the relevant time. Appellant,

in his brief, now maintains that appellee owed him a fiduciary duty because he was a

banking customer of appellee’s for 10 years, was an immigrant in his 70s with English as

a second language, and because Jeanne Volz, his personal banker, “sided” with his two

daughters and accepted their explanation of events over his.
Stark County, Case No. 2016CA00177                                                  10


       {¶26} However, as noted by the trial court, “the mere duration of Plaintiff’s banking

relationship with Chase does not give rise to special circumstances that create a fiduciary

relationship.”   In this case, appellant presented no evidence that a special trust or

confidence was reposed or that appellee took on additional responsibilities other than

assisting appellant with banking land the cases cited by him are inapposite. In appellant’s

affidavit, which was attached to his memorandum in opposition to appellee’s Motion for

Summary Judgment, appellant merely contends that Volz was his customer service

representative and personal banker for over ten years and “regularly assisted” him with

personal and business banking matters. While appellant, for the first time on appeal,

argues that he was owed a duty because of his age and Greek ancestry and allegedly

relied on Jeanne Volz for over a decade and sought her guidance, appellant waived such

argument by failing to raise it below. See The Strip Delaware, LLC v. Landry's

Restaurants, Inc., 5th Dist. Stark No.2010CA00316, 2011–Ohio–4075. Moreover,

regardless of appellant’s age, appellee did not owe appellant a fiduciary duty simply by

virtue of appellant’s conducting ordinary banking transactions at appellee’s branch.

       {¶27} In his brief, appellant also asserts that a “potential” fiduciary relationship

was created between appellant and appellee on or about June 4, 2015 and that the trial

court erred in granting summary judgment in favor of appellee on such basis. According

to appellant, on such date, Volz advised him to reconsider his decision to revoke his

Power of Attorney.      We concur with the trial court that any advice given by Volz to

appellant on such date is irrelevant. Appellant, in his complaint, alleged that, on January

26, 2015, his daughters, without his knowledge, withdrew $200,000.00 from the account

that they jointly owned with appellant and transferred the money into two new checking
Stark County, Case No. 2016CA00177                                                    11


accounts, and that, on or about February 3, 2015, his daughter Marina accessed his safe

deposit box and that she may have transferred the contents of such box into a new safe

deposit box opened solely in her name. The meeting on June 4, 2015 occurred months

after the transactions underlying appellant’s claims in his complaint. As noted by the trial

court, “[e]ven assuming, arguendo, that the advice Ms. Volz gave in the presence of

Plaintiff’s counsel could create a fiduciary relationship, at the most that relationship would

arise from June 4, 2015 going forward.”

       {¶28} Based on the foregoing, we find that a fiduciary relationship did not exist

between the parties. We find, therefore, that the trial court did not err in granting summary

judgment in favor of appellee on appellant’s breach of fiduciary claim.

       {¶29} Appellant’s second assignment of error is, therefore, overruled.

                                                 III

       {¶30} Appellant, in his third assignment of error, argues that the trial court erred

in finding that a joint savings account had been created between appellant and his two

daughters and that appellee was not liable to appellant for withdrawals made by them

from the joint account.

       {¶31} R.C. 1109.07(A) states as follows:

              When a deposit is made in the name of two or more persons, payable

       to either or the survivor, the bank may pay all of the deposit, any part of the

       deposit, or any interest earned on the deposit, to either of the named

       persons, or the guardian of the estate of either of the named persons,

       whether or not the other person is living. The receipt or acquittance of the
Stark County, Case No. 2016CA00177                                                 12


      person paid is a sufficient release and discharge of the bank for any

      payments made from the account to that person.

      {¶32} Such section “protect[s] banks from liability for having acted on the order of

any one joint account holder in a manner that may be inconsistent with the rights that the

joint account holders may assert among themselves.“ Stewart v. Natl. City Bank, 7th Dist.

No. 98–BA–26, 2001-Ohio-3221, 2001 WL 315191.

      {¶33} As the court stated in Citizens Federal Bank, FSB v. Zierolf, 119 Ohio

App.3d 46, 50, 694 N.E.2d 496 (2nd Dist. 1997):

             The statutory language evinces an intent to place the risk of improper

      conduct by a joint account holder on those who created the joint account

      and vested the joint account holder with the power to dispose of the money

      in the account. Thus, when a joint account holder disposes of the money in

      an account in accordance with the terms of the joint account, the bank is

      not obligated to inquire into the actual ownership of the funds. Rather, the

      joint account holders must resolve among themselves any dispute they

      have as to the particular joint account holder's right to order payment of the

      funds. The bank's involvement in the transaction is not a consideration.

      {¶34} In the case sub judice, the most current Signature Card indicated that the

account was a joint account and listed the co-owners of the account as “George H.

Tsepas or Marina G. Tsepas or Angela A. Tsepas.” By signing the Signature Card,

appellant agreed to be bound by “the terms and conditions contained” in the Chase

Deposit Account Agreement governing the joint account. The Chase Deposit Account

Agreement provides that ownership of an account “is determined by the most current
Stark County, Case No. 2016CA00177                                                   13

signature card” and further provides that “[w]hen two or more people are listed as owners

of a personal account, the account is a joint account and each owner is a “joint owner.”

(Emphasis added). Thus, under the express terms of the Deposit Account Agreement,

the account is a “joint account” and appellant and his daughters, who are listed as owners,

are “joint owners.” While appellant asserts that the account is not a “joint account”

because his daughter Marina’s signature was listed, on the Signature Card, as “on file”

with appellee, “it is not essential to the creation of a joint and survivorship bank account

that the codepositor sign a signature card” Cramer v. Cramer, 9th Dist. Lorain No. 3238,

1981 WL 2646, 3 (Dec. 16, 1981).

       {¶35} We find, therefore, that the trial court, therefore, did not err in holding that

appellee was not liable for withdrawals made by appellant’s two daughters from the joint

savings account.

       {¶36} Appellant’s third assignment of error is, therefore, overruled.

                                                IV

       {¶37} Appellant, in his fourth assignment of error, argues that the trial court erred

in finding that Marina Tsepas was legally entitled to remove and transfer the contents of

appellant’s safe deposit box into her own name.

       {¶38} Appellant specifically challenges the trial court’s entry of judgment in favor

of appellee on appellant’s claims that appellee violated the Ohio Uniform Fiduciaries Act.

Pursuant to R.C. 5815.05, the Uniform Fiduciaries Act (“UFA”), “[a] person who in good

faith pays or transfers to a fiduciary any money or other property that the fiduciary as such

is authorized to receive is not responsible for the proper application of the money or other

property by the fiduciary.” In addition, under R.C. 5815.07, “a check is drawn upon the
Stark County, Case No. 2016CA00177                                                    14


principal's account by a fiduciary who is empowered to do so, the bank may pay the check

without being liable to the principal, unless the bank pays the check with actual knowledge

that the fiduciary is committing a breach of the obligation as fiduciary in drawing the check

or with knowledge of such facts that its action in paying the check amounts to bad faith.”

       {¶39} The UFA was developed to “facilitate commercial transactions, by relieving

those who deal with authorized fiduciaries from the duty of ensuring that entrusted funds

are properly utilized for the benefit of the principal by the fiduciary,” and to “place the

responsibility of employing honest fiduciaries on the principal.” Master Chem. Corp. v.

Inkrott, 55 Ohio St. 3d 23, 26-27, 563 N.E.2d 26, 29-30 (1990). The UFA effectively shields

“a bank from liability when the bank knows that the individual is acting for the benefit of

another.”

       {¶40} The first inquiry under the UFA is whether the bank had knowledge of the

existence of the fiduciary relationship, and whether the fiduciary in fact possessed the

authority to conduct the transaction in question. Inkrott,       supra at 27. If the bank

possesses such knowledge, and the fiduciary in fact possesses such authority, then the

UFA will shield the bank from liability—unless the bank had actual knowledge of the

fiduciary's breach of his obligations, or alternatively, that the bank had knowledge of such

facts that its actions in paying the checks amounted to bad faith. Inkrott, 563 N.E.2d at

27. “Actual knowledge” has been defined as awareness at the moment of the transaction

that the fiduciary is defrauding the principal. “It means express factual information that the

funds are being used for private purposes in violation of fiduciary relationship.” Inkrott, at

28, citing General Ins. Co. of America v. Commerce Bank of St. Charles, 505 S.W.2d 454,

457 (Mo.App. 1974).
Stark County, Case No. 2016CA00177                                                 15


       {¶41} Appellant contends that appellee had actual knowledge of a breach of

fiduciary duty by Marina Tsepas in accessing his safe deposit box and allegedly placing

some or all of its contents in a separate safe deposit box opened in her own name.

Appellant does not dispute that his daughter had authority to gain access to and remove

the contents of his safe deposit box in accordance with his POA , but rather maintains

that the language in his POA prohibited his daughter from leasing a safe deposit box in

her own name and transferring funds into the same.

       {¶42} However, there is no evidence that appellee, when it accepted appellant’s

POA and granted access to Marina to the safe deposit box, had “express factual

information that the funds are being used for private purposes in violation of fiduciary

relationship.”   Moreover, while the POA, in paragraph 1, does authorize Marina as

appellant’s attorney-in-fact to create or open accounts in appellant’s name, as noted by

the trial court, nothing in such section prohibits her from opening accounts in her own

name. We find, therefore, that there is no evidence that appellee had actual knowledge

of any alleged breach of fiduciary duty.

       {¶43} Appellant further asserts that appellee had knowledge of such facts that its

actions in amounted to bad faith. The UFA does not define the term “bad faith.” Ohio

courts have often looked to whether a transaction is “commercially unjustifiable” in order

to determine whether a bank acted in bad faith. Savin v. Central Trust Co., N.A, 106 Ohio

App.3d 465, 470, 666 N.E.2d 332 (1st Dist. 1995), citing Inkrott, 55 Ohio St. 3d at 27.

Accordingly, to be commercially unjustifiable, “[t]he facts and circumstances must be so

cogent and obvious that to remain passive would amount to a deliberate desire to evade

knowledge because of a belief or fear that inquiry would disclose a defect in the
Stark County, Case No. 2016CA00177                                                  16

transaction.” Savin, 106 Ohio App. 3d at 470, 666 N.E.2d 332, quoting Inkrott, 55 Ohio

St.3d at 27, citing Transport Trucking Co. v. First Natl. Bank in Albuquerque, 61 N.M.
320, 325, 300 P.2d 476 (1956).

       {¶44} No such facts or circumstances exist in this case. While appellant alleges

that appellee has a policy of “permitting fiduciaries to engage in transactions without the

Bank’s bothering to read or adhere to the written instrument” and that such policy is

“commercially unjustifiable”, there is no evidence in the record that such a policy exists.

Marina Tsepas, was in accordance with the express language in appellant’s POA,

permitted to “enter any safe deposit box which I [appellant] may rent alone or in

connection with others, and to place or remove property to or from said box.”

       {¶45} Based on the foregoing, we find that the trial court did not err in granting

summary judgment in favor of appellee on appellant’s claim that appellee violated the

UFA.

       {¶46} Appellant’s fourth assignment of error is, therefore, overruled.
Stark County, Case No. 2016CA00177                                         17


      {¶47} Accordingly, the judgment of the Stark County Court of Common Pleas is

affirmed.

By: Baldwin, J.

Hoffman, P.J. and

Wise, J. concur.